Citation Nr: 9910275	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-30 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for foot problems, to 
include an amputation of the right little toe.  

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In April 1998 and again in July 1998, the Board 
remanded the veteran's claim to the RO for additional 
development.  In November 1998, the veteran appeared before 
the undersigned member of the Board and gave testimony in 
support of his claim.  The case is now ready for further 
appellate review.   

The issue of entitlement to an increased evaluation for 
hypertension, currently evaluated as 30 percent disabling 
will be addressed in the remand that follows this decision 
since the Board has determined that additional development is 
required.  


FINDING OF FACT

The claim of entitlement to service connection for foot 
problems, to include an amputation of the right little toe is 
not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for foot 
problems, to include an amputation of the right little toe is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection for foot problems, to 
include an amputation of the right little toe is not well 
grounded, and there is no further duty to assist the veteran 
in the development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity:  The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an inservice injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms. Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498 (1995); at 506. 

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable standards.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran's service medical records show that at service 
entrance, he reported having foot problems, and indicated 
that he had blisters and sore feet occasionally.  In October 
1962, he reported having some swelling and extreme pain upon 
movement of the right great toe. It was reported that there 
was no history of injury, and X-rays were reported to be 
negative.  At separation in August 1963, examination of the 
feet was normal.  

Private medical records show treatment of the veteran in 
September 1987 consisting of a bunionectomy on each foot plus 
an osteotomy of the left fifth metatarsal and an osteotomy of 
the right fourth metatarsal, correction of hammer toes on 
both feet and resection of the hypertrophied head of the 
proximal phalanges of both little toes.  When he was seen in 
December 1987, he reported having no foot pain. In May 1993, 
the veteran was treated for an infected draining ulcer over 
the right base of the 5th metatarsal on the plantar aspect.  
The veteran was given antibiotics for several days and 
underwent aggressive debridement of the 5th metatarsal and 
amputation of the 5th toe.  The discharge diagnosis was, 
osteomyelitis of the right foot.  

On VA examination in August 1993, the veteran reported that 
in April 1993 he underwent an amputation of the small toe and 
debridement of the fifth metatarsal due to chronic 
osteomyelitis.  Examination showed that the surgery site was 
healing well.  Toes #2, #3, and #4 of both feet had been 
fused at the proximal and distal phalangeal joints.  The 
diagnosis was, status postoperative amputation of the right 
fifth toe and debridement of the right fifth metatarsal bone.  

The veteran testified at a personal hearing at the RO in July 
1995.  He reported that he had problems with his feet in boot 
camp, and had calluses and corns because he had to wear the 
incorrect size boots.  He stated that he was treated after 
service by a private physician in 1965 or 1966 for a plantar 
wart.  A complete transcript is of record.  

The veteran was examined by VA in December 1996, and he 
reported complaints concerning foot problems in service.  He 
stated that he had no proof of any problems with his foot 
until 1987, but that he was seen soon after discharge for 
foot problems.  He reported that he was attempting to locate 
the physician who had treated him or the medical records, but 
that he had been, so far, unsuccessful.  Examination showed 
an amputated fifth digit of the right foot.  The diagnosis 
was, history of hammertoes with subsequent surgical 
intervention and amputation of the 5th toe on the right foot 
secondary to osteomyelitis.  The examiner reported that the 
claims file had been reviewed and that the etiology of the 
amputation of the amputation of the right 5th toe was 
secondary to osteomyelitis of the 5th toe.  

At his hearing before the undersigned member of the Board in 
November 1998, the veteran reported concerning his inservice 
complaints.  He stated that he had been assigned the wrong 
size shoes in boot camp, that he had foot pain and that he 
was treated after service for foot complaints.  He stated 
that he was treated in 1966 by a private physician who had 
told him that based on the history provided by the veteran 
concerning the wearing of the wrong size shoes in service, 
that this was probably the cause of his hammertoes, callous 
and corns.  The veteran reported that he had been unable to 
find this physician and that he did not know where the 
physician's records were.  A complete transcript is of 
record.

The Board notes that while the veteran at service entrance 
gave a history of foot problems and was treated in service 
for right great toe complaints, the service medical records 
do not show any diagnosis, complaint or treatment for right 
little toe complaints.  In addition, at service separation, 
no foot problems were noted.  The record does not reflect 
treatment for foot problems until the veteran underwent foot 
surgery including amputation of the right little toe in 1987, 
over twenty years after service discharge.  This is too 
remote in time to reasonably be related to service.  In 
addition, while the veteran has testified that he was treated 
for foot problems in 1965 or 1966, he has also stated on VA 
examination and in personal testimony that he is unable to 
locate the treating physician and that he did not know where 
the physician's records might be.  

The record as a whole thus fails to show an inservice 
occurrence and also fails to include any evidence of a nexus 
between service and the current disability (medical 
evidence), and therefore two of the requisite elements for 
the presentation of a well grounded claim have not been met. 
Caluza v. Brown, 7 Vet.App. 498 (1995). Accordingly, the 
claim must be denied since it is not well grounded.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991).  VA's obligation to assist depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  As 
previously mentioned, while the veteran has stated that he 
was treated in 1965 or 1966 by a private physician for foot 
complaints, and that the physician opined that the veteran's 
complaints were related to his service, the veteran has also 
stated that he had made efforts to locate the physician and 
that he was unsuccessful.  He has reported that he did not 
know where the physician was or where his records would be.  
Thus the Board finds that there is no duty to assist since 
the veteran has indicated that he does not know where the 
physician might be or where any existing evidence might be.  
The Board's decision serves to inform the veteran of the kind 
of evidence that is necessary to make his claim well 
grounded, that is, evidence of inservice treatment and 
medical evidence of a nexus between his current disability 
and service.  

The Board is aware of the veteran's statements and hearing 
testimony offered in his behalf.  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
There is no objective evidence of record in the form of 
medical treatment or examination records that show that the 
veteran has a current disability related to service.  
Further, as previously noted, the veteran has provided no 
medical opinion linking any current disability to his service 
and there is no showing of inservice treatment.  Absent 
evidence of any current disability which could be associated 
with service, the Board finds the claim is not plausible.  
Therefore, the Board finds that the veteran's claim for 
service connection is not well grounded.

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  


ORDER

Service connection for foot problems, to include an 
amputation of the right little toe is denied.  


REMAND


The veteran contends that his service-connected hypertension 
is more severely disabling than reflected in the 30 percent 
evaluation currently assigned.  The Board notes that, by 
regulatory amendment effective January 12, 1998, substantive 
changes were made to the schedular criteria for evaluating 
cardiovascular disorders, including hypertension, as set 
forth in 38 C.F.R. § 4.104.  See 62 Fed. Reg, 65207-65224 
(1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies." White v. Derwinski, 1 Vet. App. 
519, 521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The RO has not considered the veteran's claim 
under the revised criteria.  Thus, in order to prevent any 
prejudice to the veteran, this claim must be considered by 
the RO under the provisions of the new standards as well as 
the old.  

To facilitate the RO's decision, another examination should 
be administered by a VA cardiologist to accurately assess the 
severity of the veteran's current condition. The examiner 
must be provided a copy of all relevant diagnostic codes (new 
and old) in conjunction with the examination.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected hypertension 
recently.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record. 

2.  The veteran should be afforded a VA 
examination to be performed by a board 
certified cardiologist, if available, to 
determine the current severity of the 
veteran's service-connected hypertension.  
The examiner must be provided by the RO 
with a copy of this remand, the claims 
file, and the diagnostic criteria, both 
new and old, under which the veteran 
could be rated for hypertension.  The 
examiner should report the findings in 
terms consistent with the old and new 
regulatory criteria.  All indicated tests 
should be conducted.  All opinions and 
conclusions must be supported by complete 
rationale.  

3.  Thereafter, the RO should insure that 
all the directives of this remand have 
been fully complied with, and if not 
corrective action must be taken.  Then 
the RO should undertake any other 
indicated development, review all 
evidence of record, and readjudicate the 
issue on appeal, taking into 
consideration all appropriate laws and 
regulations.  The RO must consider both 
the old and the new regulations under 38 
C.F.R. § 4.104.  Karnas v. Derwinski, 
supra, and apply those most favorable to 
veteran.  If the issue remains denied, a 
supplemental statement of the case on 
this issue which includes all pertinent 
laws and regulations should be issued.  


Thereafter, following the appropriate action, the case should 
be returned to the Board for appellate consideration. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is notified by the RO.  



		
	F. JUDGE FLOWERS
Member of the Board of Veterans' Appeals



 

